Citation Nr: 1738675	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to higher initial disability ratings for the service-connected coronary artery disease (CAD) prior to April 10, 2015; currently rated as noncompensable from October 9, 2008 to May 4, 2010, rated as 30 percent disabling from May 5, 2010 to May 10, 2011, rated as 60 percent from May 11, 2011 through April 9, 2015, and rated as 100 percent disabling from April 10, 2015 onward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

This highly decorated Veteran served on active duty from October 1942 to November 1945, and from January 1946 to August 1968.  He served during World War II, the Korean conflict, and the Republic of Vietnam era.  He is a recipient of, among other decorations, The Purple Heart Medal, a Silver Star, and The Medal of Honor.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that rating decision, the RO granted service connection for coronary artery disease, effective from October 9, 2008.  The RO assigned an initial noncompensable disability rating, effective from October 9, 2008; and, a 30 percent disability rating effective from May 5, 2010.  

In a June 2015 rating decision, the RO increased the disability rating for the service-connected CAD to 60 percent effective from May 11, 2011, and to 100 percent, effective from April 10, 2015.  As this 100 percent rating is considered a full grant of benefits on appeal as of April 10, 2015, the issue on appeal has been recharacterized as reflected on the Cover Page of this decision, and does not include appellate consideration of any period from April 10, 2015 onward.  Likewise, as the award(s) prior to April 10, 2015 do not constitute a complete grant of benefits, the issue of entitlement to a higher rating for the time period prior to April 10, 2015 remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a July 2010 rating decision, the issue of service connection for CAD was deferred.  That rating decision also denied service connection for hypertension, diabetes, and renal insufficiency on a direct basis, but noted that the issues/claims would be revisited on a secondary basis if service connection for CAD was ultimately granted.  As noted above, service connection for CAD was granted in a December 2011 rating decision; however, the Veteran asserts that his claims of secondary service connection for hypertension, diabetes, and renal insufficiency were not thereafter revisited on a secondary basis.  See July 2012 Notice of Disagreement (NOD).  The matter is referred to the RO for appropriate action.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from October 9, 2008 through May 4, 2010, the medical evidence of record indicates that the Veteran's CAD resulted in an overall disability picture that more nearly approximates that of a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness or syncope.

2.  For the period from May 5, 2010 through May 10, 2011, the medical evidence of record indicates that the Veteran's CAD was productive of a workload of no less than 7 METs, with dyspnea, fatigue, angina, dizziness or syncope; neither congestive heart failure nor left ventricular dysfunction was shown.  

3.  For the period from May 11, 2011 to April 9, 2015, the medical evidence of record indicates that the Veteran's CAD was productive of a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; without evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 30 percent, but no greater, for the service-connected CAD are more nearly approximated for the period from October 9, 2008 to May 4, 2010, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for the assignment of a disability evaluation in excess of 30 percent for the service-connected CAD for the period from May 5, 2010 to May 10, 2011 are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for the assignment of a disability rating in excess of 60 percent for the service-connected CAD for the period from May 11, 2011 to April 9, 2015 are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a April 2010 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  See also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

II.  Increased Ratings - CAD

The Veteran seeks higher disability ratings for his service-connected CAD prior to April 10, 2015.  The disability was initially rated as noncompensable from October 9, 2008 to May 4, 2010, rated as 30 percent disabling from May 5, 2010 to May 10, 2011, rated as 60 percent from May 11, 2011 through April 9, 2015, and rated as 100 percent disabling from April 10, 2015 onward.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings, as is the case here).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving this appeal.

Service connection for CAD was granted in a December 2011 rating decision.  The RO assigned an initial rating under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required.  A 30 percent rating is warranted if a workload between 5 and 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilatation.  A 60 percent rating is warranted if there had been more than one episode of acute congestive heart failure in the past year; or if a workload between 3 and 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30-50 percent.  A 100 percent rating is warranted if there is chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2016).  

In support of his claim for an initial compensable rating for the service-connected CAD, the Veteran reported that he was treated for chest pain in 2008.  He submitted private treatment records from 2008 which show that the Veteran underwent myocardial perfusion imaging with spect imaging at rest and after stress, with gated spect, in June 2008.  The calculated left ventricular ejection fraction (LVEF) was 54 percent.  The conclusion was normal myocardial perfusion scan and normal left ventricular systolic function.  The following month, the Veteran underwent a CT of the heart to measure his coronary artery calcium score given his continued reports of chest pain.  The results from July 2008 show an Agatson score of 133 and a Volume score of 148.  According to the radiologist's report, those scores indicated definite atherosclerotic plaque of at least a moderate degree.  Thus, mild coronary artery disease was considered highly likely.  

The Veteran has consistently reported in correspondence that he has been symptomatic since July 2008 when he began to have chest pain that went away after taking aspirin.  

A stress test obtained in May 2010 indicates an estimate of 7 METS at that time, and a VA QTC examiner in May 2010 indicated that the Veteran had no complaints of functional impairment from CAD.  Inexplicably, the report notes that the Veteran does not experience angina or shortness of breath, even though the Veteran had consistently reported these findings previously, as noted in the record.  

Moreover, just one month following the May 2010 VA examination, the Veteran was once again treated privately for chest pain.  Additional coronary artery calcium scoring from June 2010 was obtained in response to the Veteran's continued complaints of dyspnea on exertion, and chest pain.  Testing revealed a score of 204, again implying definite plaque of at least a moderate degree; and, that mild CAD was highly likely.  

A March 2011 VA Ischemic Heart Disease (IHD) questionnaire indicates a diagnosis of IHD.  

In May 2011, the Veteran sought treatment for shortness of breath while climbing stairs at home.  Testing revealed peak METs of 4.03.

A VA examiner in November 2011 opined that, "...based on this veteran's coronary artery calcium scoring study, he likely has mild coronary artery disease which less likely than not causes any significant cardiac ischemia."  The examiner further stated, "In other words, this veteran less likely than not has a form of ischemic heart disease."  

A February 2013 private treatment record notes continued complaints of shortness of breath, and refers to a February 2013 ECG finding of anterior bradycardia and fascicular block.  The Veteran was prescribed nitroglycerin for angina.  

An April 2015 Coronary Artery Calcium Scoring study revealed an Agatston score of 279 and a Volume score of 274.  According to the report, these scores implied definite, at least moderate atherosclerotic plaque, with mild coronary artery disease highly likely, and significant narrowing was possible.  Compared to the prior study from June 2010, there was mild interval increase of the calcium scoring and atherosclerotic plaques.

An April 15, 2015 VA examination report indicates a diagnosis of CAD.  The report notes the Veteran's complaints of worsening symptoms of fatigue and shortness of breath with minimal exertion.  He experienced occasional angina for which he treated with aspirin.  

The April 2015 VA examiner indicated that the Veteran had evidence of cardiac hypertrophy shown on an EKG performed during the examination.  Echocardiogram revealed LVEF of 57 percent.  Wall motion was considered abnormal, with abnormal septal motion and hypokinesia of the inferior wall suggestive of possible resting ischemic heart disease.  Significantly, the Veteran's METs level on testing was between 1-3 METs, and the examiner indicated that the METs level limitation was solely due to the heart disease.  

As noted above, the Veteran's service-connected heart disease was initially rated as noncompensable effective from October 9, 2008 to May 4, 2010, rated as 30 percent disabling from May 5, 2010 to May 10, 2011, rated as 60 percent from May 11, 2011 through April 9, 2015, and rated as 100 percent disabling from April 10, 2015 onward.  Notably, the effective date of service connection is October 9, 2008.  Accordingly, the November 2011 VA examiner's opinion which questioned whether the Veteran's CAD was ischemic in nature at that time, is not relevant to the question at issue here, which is determining the proper ratings to assign prior to April 10, 2015.  

The evidence of record prior to May 4, 2010 suggests that the Veteran has at least mild coronary artery disease during that time period.  The Veteran's reports of chest pain during that time period are competent and credible and while the Veteran did not report continuous medication for control of his chest pain/angina, he took aspirin as needed.  The evidence during this time period does not provide METs testing; however, METs testing from May 2010 revealed 7 METs resulting in dyspnea on exertion, and the findings from the calcium score testing were similar in June 2008 and May 2010.  While the actual scaled score rose from 133 in 2008 to 204 in 2010, the conclusions reached by the examiners were the same.  Both in July 2008 and in May 2010, the examiners concluded that the coronary calcium scoring implied "Definite, at least moderate atherosclerotic plaque, with mild coronary disease highly likely."  

Given that the Veteran has reported chest pain and dyspnea on exertion since the effective date of service connection; and, given that the medical conclusions reached in 2008 and 2010 were essentially the same, the Board must resolve all doubt in the Veteran's favor and find that the Veteran, as likely as not, had an overall disability picture that more nearly approximated that of a workload of 7 METs resulting in dyspnea, fatigue, and angina during the time period prior to May 2010.  

This finding corresponds to a 30 percent rating under Diagnostic Code 7005.  Accordingly, the criteria for the assignment of a 30 percent rating are more nearly approximated for the period covered by this claim prior to May 5, 2010.  

A higher rating during that time period is not for application.  There is no evidence of congestive heart failure; or, a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope.  Likewise, there is no evidence of left ventricular dysfunction with an ejection fraction of 50 percent or less.  

Similarly, during the time period between May 5, 2010 and May 10, 2011, the evidence does not show congestive heart failure, or a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope.  Accordingly, the criteria for the assignment of a rating in excess of 30 percent for the service-connected CAD during this time period are not more nearly approximated.  

It is not until May 2011 that an increase in disability can be identified, and that corresponds with the RO's assignment of a 60 percent rating, effective from May 11, 2011.  As noted above, May 2011 private treatment records show treatment for chest pain and shortness of breath.  At that time, peak METs were 4.3.  This corresponds to the criteria for the assignment of a 60 percent rating.  Specifically, a 60 percent rating is warranted workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope.  The Veteran's peak METs of 4.3 fall squarely into that category.  

As there is no indication prior to April 9, 2015 of congestive heart failure, or left ventricular dysfunction with an ejection fracture of less than 30 percent; or, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, there is no basis on which to assign a rating in excess of 60 percent for the period from May 11, 2011 through April 8, 2015.  

The first indication of left ventricular hypertrophy and workload of 1-3 METs comes from an April 2015 VA examination report, which corresponds to the assignment of a 100 percent rating.  Although it is reasonable to suggest that the severity of the CAD progressed over time, there is no objective or subjective basis to award a rating in excess of 60 percent prior to the findings from the April 2015 examination.  

In light of the foregoing, the Board finds that the criteria for the assignment of an initial 30 percent rating for the service-connected CAD is warranted for the period covered by this claim from October 9, 2008 through May 4, 2010.  Similarly, the Board finds that the criteria for a rating in excess of 30 percent for the service-connected CAD are not more nearly approximated at any time covered by this claim prior to May 10, 2011.  Likewise, the criteria for the assignment of a rating in excess of 60 percent are not more nearly approximated for the time period between May 11, 2011 and April 9, 2015.  

Finally, the Veteran has not specifically alleged that he is unemployable due to his service-connected CAD, and the record does not otherwise reasonably raise this issue.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

ORDER

An initial 30 percent rating for the service-connected CAD is granted for the period covered by this claim from October 9, 2008 through May 4, 2010, subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating in excess of 30 percent for the service-connected CAD for the period covered by this claim from May 5, 2010 through May 10, 2011 is denied.  

A disability rating in excess of 60 percent for the service-connected CAD for the period covered by this claim from May 11, 2011 through April 9, 2015 is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


